DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is Examiner’s reasons for allowance:
Closest art is Haas et al (antimicrobial agents and chemotherapy, 2009, 3552-3560).  Haas describes in vitro activity of besifloxacin against multiple bacterial strains including P acnes.  Haas also concludes that Besifloxacin’s broad spectrum and demonstrated safety from clinical trials renders it appropriate for empirical treatment of bacterial infections.  Haas fails to teach a formulation where besifloxacin is more than 1% w/w of the formulation.  Previously reported uses of besifloxacin are for ophthalmic use and the formulations are prepared with less than 1% besifloxacin.

Conclusion
Claims 1, 4, 7, 10, 21-30, 32-45 are allowed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEVGENY VALENROD/Primary Examiner, Art Unit 1628